DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klink et al. (US Publication 2009/0284067) in view of Ichida (US Publication 2006/0138852).
In regards to claims 1-3, Kling et al. discloses the claimed limitations including a seat belt device (1) comprising:
a webbing (7) comprising a lap belt and a shoulder belt, at least a portion of the lap belt being configured to be disposed to extend in a vehicle-width direction along a front of an abdomen of an occupant, at least a portion of the shoulder belt being configured to be disposed obliquely along a front of a chest of the occupant; and,
a guide (5) configured to, in accordance with the collision or the warning of the collision of the vehicle, displace a location on the shoulder belt that is adjacent to the locking tongue in a direction away from the occupant in the vehicle-width direction before the change to the lock state of the locking tongue is completed (Reference is 

Kling et al. discloses the limitations excluding a locking tongue and pretensioner.
Ichida discloses that in the event of an emergency a pretensioner is activated to remove any slack from the webbing to ensure a proper belt fitment to the occupant and to minimize forward motion (Reference is made to Paragraph 0004) and according to a tension in the seatbelt a locking tongue is actuated during a vehicle collision state (Reference is made to Paragraphs 0011-0012).
The combined structures would meet the limitations as recited wherein the locking tongue is configured to undergo a change from a free state to a lock state in accordance with a collision or a warning of the collision of a vehicle, the free state being a state in which the webbing is capable of passing between a side of the lap belt and a side of the shoulder belt, the lock state being a state in which the webbing is not capable of passing between the side of the lap belt and the side of the shoulder belt;
wherein, when a tension that acts upon the webbing becomes greater than or equal to a first threshold value (tension typical of standard wear/use), the guide (5) displaces the location on the shoulder belt that is adjacent to the locking tongue, and when the tension that acts upon the webbing becomes greater than or equal to a second threshold value (activation of pretensioner or occurrence of collision) that is 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the seatbelt system of Kling et al. in view of the teachings of Ichida to include a pretensioner and locking tongue so as to minimize occupant forward motion by pretensioning the seatbelt (See Ichida Paragraph 0004) and separating the loads of the shoulder and lap belt portions ensuring neither side will experience forces stronger than necessary (See Aoyagi Paragraphs 0005 and 0031).
Allowable Subject Matter
Claim(s) 4-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616